Exhibit 10.23

 

LF Capital Acquisition Corp. (The “Company”) and B. Prot, Conseils (“BPC”) are
parties to a Chairman of the Board Agreement dated January 1, 2018 (the
“Agreement”). Pursuant to the Agreement, BPC, in consideration of services to be
provided by Baudouin, Prot, will be paid fees of $150,000 per annum, payable in
monthly installments of $12,500 per month. BPC and the Company agree that,
commencing January 1, 2020, no further fees will be paid on a current monthly
basis under the Agreement. However, from January 1, 2020, monthly fees shall
accrue at a rate of $12,500 per month for so long as Baudouin Prot continues to
provide services to the Company to substantially the same extent as he
previously provided such services (collectively, “Accrued Fees”). If and when
the Company successfully completes its acquisition of a target company prior to
the final date it permitted to do so (June 18, 2020), the Company shall pay the
Accrued Fees to BPC. If the Company does not complete its acquisition of a
target company prior to June 18, 2020, then no Accrued Fees will be due from the
Company to BPC under this agreement. Except as modified by this letter, the
Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the undersigned have signed this letter, effective as of
February 20, 2020.

 

LF CAPITAL ACQUISITION CORP

 

By: /s/ Philippe De Backer

       Name: Philippe De Backer

       Title: CEO

 

B. PROT, CONSEILS

 

By: /s/ B. Prot, Conseils

       Name: B. Prot, Conseils

       Title: Chairman